DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae et al (US 2018/0098370 A1, hereinafter “Bangolae”) in view of Nguyen et al (US 2020/0021941 A1, hereinafter “Nguyen”) 
	Regarding claim 16, Bangolae teaches a method of processing uplink data, the method comprising: receiving, by a network system (fig. 2, ¶ [0039], The eNodeB 206),  uplink data for a first user equipment from the first user equipment while the first user equipment is operating in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating data with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720);
signaling, by the network system, to the first user equipment to operate in a virtual transmit-receive point mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); and receiving, by the network system, uplink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the virtual transmit-receive point mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE), wherein the first user equipment operates in the virtual transmit-receive point mode at a different time than operating in the traffic mode (¶ [0050], the relay UE 420 can determine whether or not to initiate the relay functionality, the relay UE 420 may only decide to act as a relay if a user/upper layer configures a setting on the relay UE 420 to enable the relay functionality, ¶ [0060], the eNodeB 730 receives the sidelink UE information message with the relay UE's interest in acting as a relay, and then the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality. If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation message to the relay UE); and
processing, by the network system, the uplink data for the at least one second user equipment (figs. 2-7).
 	Bangolae does not explicitly teach determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating multiple-input multiple-output (MIMO) data with at least one second user equipment .
 	Nguyen teaches determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating multiple-input multiple-output (MIMO) data with at least one second user equipment; wherein the first user equipment operates in the virtual transmit-receive point mode at a different time than operating in the traffic mode (figs. 1, 2, ¶ [0036]-¶ [0038] and ¶ [0087]). 
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement MIMO antenna technology/communication in the system of Bangolae to further improve industrial applicability. 
	Bangolae in view of Nguyen does not explicitly teach wherein the uplink data for the at least one second user equipment is received by the network system at least partly front haul processed.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive at least partly front haul processed the uplink data for the at least one second user equipment in the system of Bangolae in view of Nguyen to further enhance system efficiency.	
Regarding claim 18, Bangolae in view of Nguyen teaches the method of Claim 16, wherein the determining to use the first user equipment as the virtual transmit-receive point is based on at least one of a battery power of the first user equipment or a channel condition associated with the first user equipment (Bangolae: ¶ [0052], the relay UE 420 may only decide to act as a relay if the relay UE's battery status is above a certain threshold, or if the relay UE 420 is connected to a permanent power supply, ¶ [0149], ¶ [0138], the relay UE can act as a relay only when its network connection channel quality is above a defined threshold, ¶ [0042], the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay).
7.	Claims 1, 3, 4, 6, 8, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Nguyen and Kim et al. (US 2018/0198539 A1, hereinafter “Kim).
 	Regarding claim 1, Bangolae teaches a network system comprising: a base band unit in communication with antenna and arranged to process data associated with wireless communication via one or more antennas (fig. 2, ¶ [0039], The eNodeB 206, ¶ [0127], ¶ [0128]), the base band unit configured to: cause transmission of downlink data for a first user equipment to the first user equipment while the first user equipment is operating in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determine to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating data with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720); cause the network system to signal to the first user equipment to operate in a virtual transmit-receive point mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); cause transmission of downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the virtual transmit-receive point mode; receive uplink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the virtual transmit-receive point mode; and process the uplink data for the at least one second user equipment (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE).
 	Bangolae does not explicitly teach a network system comprising: a plurality of antennas; and a base band unit in communication with the plurality of antennas and 
	Nguyen teaches a network system comprising: a plurality of antennas; and a base band unit in communication with the plurality of antennas and arranged to process data associated with wireless communication via one or more of the plurality of antennas (figs. 1, 2, ¶ [0036]-¶ [0038] and ¶ [0087]). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, at the network system, a plurality of antennas in the system of Bangolae to improve industrial applicability. 
	Bangolae in view of Nguyen does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode.
Kim teaches a relay station (a virtual transmit-receive point mode) configured to process a radio frequency signal received by an antenna of the relay station entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and wherein the relay station is configured to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode (¶ [0090], The downlink data may be transmitted from the central base station 300 to the relay base station 310 through the mm Wave band. ¶ [0091], The relay base station 310 may perform additional operations (e.g., demodulation, decoding, layer 2/3 function, coding, and modulation operations) on the general data, and then transmit the general data to the terminal 320. ¶ [0092], ¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band. ¶ [0059], ¶ [0072]).
 	Thus, it would have been obvious to one of ordinary wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode in the system of Bangolae in view of Nguyen to improve industrial applicability.
 	Regarding claim 6, Bangolae teaches a method of downlink data transmission, the method comprising: transmitting, by a network system (fig. 2, ¶ [0039], The eNodeB 206), downlink data for a first user equipment to the first user equipment while the first user equipment is operating in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating data with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720); signaling, by the network system, to the first user equipment to operate in a virtual transmit-receive point mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); and transmitting, by the network system, downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the virtual transmit-receive point mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE); wherein the first user equipment operates in the virtual transmit-receive point mode at a different time than operating in the traffic mode (¶ [0050], the relay UE 420 can determine whether or not to initiate the relay functionality, the relay UE 420 may only decide to act as a relay if a user/upper layer configures a setting on the relay UE 420 to enable the relay functionality, ¶ [0060], the eNodeB 730 receives the sidelink UE information message with the relay UE's interest in acting as a relay, and then the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality. If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation message to the relay UE).
 	Bangolae does not explicitly teach determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating multiple-input multiple-output (MIMO) data with at least one second user equipment.
	Nguyen teaches determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating multiple-input multiple-output (MIMO) data with at least one second user equipment; wherein the first user equipment operates in the virtual transmit-receive point mode at a different time than operating in the traffic mode (figs. 1, 2, ¶ [0036]-¶ [0038] and ¶ [0087]). 
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement MIMO antenna technology/communication in the system of Bangolae to further improve industrial applicability. 
	Bangolae in view of Nguyen does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode.
¶ [0090], The downlink data may be transmitted from the central base station 300 to the relay base station 310 through the mm Wave band. ¶ [0091], The relay base station 310 may perform additional operations (e.g., demodulation, decoding, layer 2/3 function, coding, and modulation operations) on the general data, and then transmit the general data to the terminal 320. ¶ [0092], ¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band. ¶ [0059], ¶ [0072]).
 	Thus, it would have been obvious to one of ordinary wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode in the system of Bangolae in view of Nguyen to improve industrial applicability.
 	Regarding claims 3 and 14, Bangolae in view of Nguyen and Kim teaches the network system of Claim 1.

Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to cause transmission of downlink data for the at least one second user before full front haul processing is performed in the system of Bangolae in view of Nguyen and Kim to further enhance system efficiency.
 	Regarding claim 4, Bangolae in view of Nguyen and Kim teaches the network system of Claim 1.
Bangolae does not explicitly teach wherein the uplink data for the at least one second user equipment is received by the network system at least partly front haul processed.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive at least partly front haul processed the uplink data for the at least one second user equipment in the system of Bangolae in view of Nguyen to further enhance system efficiency.
 	Regarding claims 8, Bangolae in view of Nguyen and Kim teaches the method of Claim 6, wherein the determining to use the first user equipment as the virtual transmit-receive point is based on at least one of a battery power of the first user equipment or a channel condition associated with the first user equipment (Bangolae: ¶ [0052], the relay UE 420 may only decide to act as a relay if the relay UE's battery status is above a certain threshold, or if the relay UE 420 is connected to a permanent power supply, ¶ [0149], ¶ [0138], the relay UE can act as a relay only when its network connection channel quality is above a defined threshold, ¶ [0042], the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay).
Regarding claim 12, Bangolae view of Nguyen and Kim teaches the method of Claim 6, further comprising: processing, by the first user equipment, the first downlink data for the at least one second user equipment; and transmitting, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment (¶ [0127]-¶ [0129], ¶ [0140] and ¶ [0141]).
Bangolae does not explicitly teach further comprising: wherein the processed first downlink data and the first downlink data at transmitted at different carrier frequencies.
Kim teaches processing, by the first user equipment, the first downlink data for the at least one second user equipment; and transmitting, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment (¶ [0090], The downlink data may be transmitted 
from the central base station 300 to the relay base station 310 through the 
mm Wave band. ¶ [0091], The relay base station 310 may perform additional operations (e.g., demodulation, decoding, layer 2/3 function, coding, and modulation operations) on the general data, and then transmit the general data to the terminal 320), wherein the processed first downlink data and the first downlink data at transmitted at different carrier frequencies (¶ [0090], ¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band.).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, by the first user equipment, the first downlink data for the at least one second user equipment; and to transmit, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment, wherein the processed first downlink data and the first downlink data at transmitted at different carrier frequencies in the system of Bangolae view of Nguyen to improve industrial applicability.
	Regarding claims 13 and 20, Bangolae view of Nguyen and Kim teaches the method of Claim 6.
Bangolae does not explicitly teach wherein the transmitting downlink data for the at least one second user equipment to the first user equipment is performed at a millimeter wave frequency.
Kim teaches wherein the transmitting downlink data for the at least one second user equipment to the first user equipment is performed at a millimeter wave frequency (¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit downlink data for the at least one second user 
 	Regarding claim 15, Bangolae in view of Nguyen and Kim teaches the method of Claim 6, further comprising receiving, by the network system, first uplink data for the at least one second user equipment from the first user equipment operating in the transmit-receive point mode (Bangolae: fig. 2, ¶ [0166]).
8.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of  Nguyen  and Kim as applied to claim 1 above, and further in view of Andreozzi et al. (US 2013/0336200 A1, hereinafter “Andreozzi”).
	Regarding claims 2 and 7, Bangolae in view of Nguyen and Kim teaches the network system of Claim 1.
Bangolae does not explicitly teach wherein the base band unit is configured to compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the base band unit is configured to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode.
Andreozzi teaches compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the base band unit is configured to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode (figs. 3-6, ¶ [0079], ¶ [0081], The access procedure computes how many bytes would be transmitted on the relay's access link if the latter was activated and the UEs were scheduled by the relay node according to an exhaustive Max-Throughput algorithm, ¶ [0047], ¶ [0053] and ¶ [0058] the present invention is such that each relay is activated on the link (whether backhaul or access) that allows the highest amount of data to be transmitted).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode and to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode in the system of Bangolae to select/activate/use the user equipment that allows the highest amount of data to be transmitted (¶ [0058] of Andreozzi).
9.	Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Nguyen and Kim as applied to claim 6 above, and further in view of Kang et al. (US 2007/0081479 A1, hereinafter “Kang”)
 	Regarding claim 5, Bangolae in view of Nguyen and Kim teaches the network system of Claim 1.
Bangolae does not explicitly teach wherein the base band unit is configured to: determine to use a third user equipment as a second virtual transmit-receive
point; and signal to the third user equipment to operate as the second virtual transmit-receive point.
Kang teaches determine to use a third user equipment as a second virtual transmit-receive point; and signal to the third user equipment to operate as the second virtual transmit-receive point (figs. 4-6, ¶ [0057], ¶ [0063]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine to use a third user equipment as a second virtual ¶ [0057] of Kang).
 	Regarding claim 9, Bangolae in view of Nguyen and Kim teaches the method of Claim 6.
Bangolae does not explicitly teach further comprising registering the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the virtual transmit-receive point, and wherein the determining to use the first user equipment as the virtual transmit-receive point comprises accessing information associated with the first user equipment from the data store.
Kang teaches registering the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the virtual transmit-receive point, and wherein the determining to use the first user equipment as the virtual transmit-receive point comprises accessing information associated with the first user equipment from the data store  (Figs. 4-9, ¶ [0052], a BS receives RS capability information from a node during an initial connection procedure in step 411.  The RS capability information indicates whether the node supports the relay function, ¶ [0054], The potential RS list includes information about RS-capable nodes which have not been selected as RSs during initial connection but can be later during communications, ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to register the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the virtual 
 	Regarding claim 10, Bangolae in view of Nguyen and Kim teaches the method of Claim 6.
Bangolae does not explicitly teach further comprising verifying that the first user equipment comprises circuitry for functioning as the virtual transmit-receive point, wherein the determining is based on the verifying.
Kang teaches verifying that the first user equipment comprises circuitry for functioning as the virtual transmit-receive point, wherein the determining is based on the verifying (Figs. 4-9, ¶ [0052], a BS receives RS capability information from a node during an initial connection procedure in step 411.  The RS capability information indicates whether the node supports the relay function, ¶ [0054], The potential RS list includes information about RS-capable nodes which have not been selected as RSs during initial connection but can be later during communications, ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine to use the first user equipment as a virtual transmit-receive point based on verifying that the first user equipment comprises circuitry for functioning as the virtual transmit-receive point in the system of Bangolae in view of Nguyen and Kim to keep track user equipment(s) capable of operating as relay for fast activation/de-activation of relay function as needed.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Nguyen and Kim as applied to claim 6 above, and further in view of Cho et al. (US 2013/0331093 A1, hereinafter “Cho”).
 	Regarding claims 11 and 19, Bangolae in view of Nguyen and Kim teaches the method of Claim 6.
Bangolae does not explicitly teach further comprising: computing, by the network system, network efficiency with the first user equipment operating in the virtual transmit-receive point mode; detecting that the first user equipment operating in the virtual transmit-receive point mode improves network efficiency by less than a threshold amount; and instructing the first user equipment to terminate operating in the virtual transmit-receive point mode in response to the detecting.
Cho teaches detecting that the first user equipment operating in the virtual transmit-receive point mode improves network efficiency by less than a threshold amount; and instructing the first user equipment to terminate operating in the virtual transmit-receive point mode in response to the detecting (¶ [0011], when a communication relay performance of the relay terminal is degraded to be less than the predetermined level, the base station may make a request for suspending the communication relay, ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute, by the network system, network efficiency with the first user equipment operating in the virtual transmit-receive point mode and to instruct the first user equipment to terminate operating in the virtual transmit-receive point mode in response to the detecting that the first user equipment operating in the virtual transmit-receive point mode improves network efficiency by less than a threshold . 
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of  Nguyen as applied to claim 16 above, and further in view of Andreozzi.
	Regarding claim 17, Bangolae in view of Nguyen teaches the network system of Claim 1.
Bangolae does not explicitly teach wherein the base band unit is configured to compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the base band unit is configured to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode.
Andreozzi teaches compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the base band unit is configured to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode (figs. 3-6, ¶ [0079], ¶ [0081], The access procedure computes how many bytes would be transmitted on the relay's access link if the latter was activated and the UEs were scheduled by the relay node according to an exhaustive Max-Throughput algorithm, ¶ [0047], ¶ [0053] and ¶ [0058] the present invention is such that each relay is activated on the link (whether backhaul or access) that allows the highest amount of data to be transmitted).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute an estimated network capacity with the first user ¶ [0058] of Andreozzi).
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Nguyen as applied to claim 16 above, and further in view of Cho.
 	Regarding claim 19, Bangolae in view of Nguyen teaches the method of Claim 16.
Bangolae does not explicitly teach further comprising: computing, by the network system, network efficiency with the first user equipment operating in the virtual transmit-receive point mode; detecting that the first user equipment operating in the virtual transmit-receive point mode improves network efficiency by less than a threshold amount; and instructing the first user equipment to terminate operating in the virtual transmit-receive point mode in response to the detecting.
Cho teaches detecting that the first user equipment operating in the virtual transmit-receive point mode improves network efficiency by less than a threshold amount; and instructing the first user equipment to terminate operating in the virtual transmit-receive point mode in response to the detecting (¶ [0011], when a communication relay performance of the relay terminal is degraded to be less than the predetermined level, the base station may make a request for suspending the communication relay, ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute, by the network system, network efficiency with the . 
13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Nguyen as applied to claim 16 above, and further in view of Nord (US 2019/0373579 A1).
 	Regarding claim 22, Bangolae in view of Nguyen teaches the method of Claim 16.
Bangolae does not explicitly teach further comprising performing network
 synchronization using the first user equipment operating in the virtual transmit-receive point mode.
Nord teaches performing network synchronization using the first user equipment operating in the virtual transmit-receive point mode (figs. 11-13).
Thus, it would have been obvious to one of ordinary skill in the art the time of the invention was filed to perform network synchronization using the first user equipment operating in the virtual transmit-receive point mode in the system of Bangolae in view of Nguyen to use design methodologies well known in the art.



Allowable Subject Matter
14.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claim 1, 2, 5-11, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6,8-11, 15-17,19 and 20 of copending Application No. 16/268,346 (reference application) in view of Kim. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Regarding claim 1, claim 1 of the copending Application No. 16/268,346 teaches 
a network system comprising: a plurality of antennas; and a base band unit in communication with the plurality of antennas and arranged to process data associated with wireless communication via one or more of the plurality of antennas, the base band unit configured to: cause transmission of downlink data for a first user equipment to the first user equipment while the first user equipment is operating in a traffic mode;

	Claim 1 of the copending application does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode.
Kim teaches a relay station (virtual transmit-receive point mode) is configured to process a radio frequency signal received by an antenna of the relay station entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, ¶ [0090], The downlink data may be transmitted from the central base station 300 to the relay base station 310 through the mm Wave band. ¶ [0091], The relay base station 310 may perform additional operations (e.g., demodulation, decoding, layer 2/3 function, coding, and modulation operations) on the general data, and then transmit the general data to the terminal 320. ¶ [0092], ¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band. ¶ [0059], ¶ [0072]).
 	Thus, it would have been obvious to one of ordinary wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode in claim 1 of the copending application to improve industrial applicability.
	Regarding claim 2, claim 6 of the copending Application No. 16/268,346 teaches wherein the base band unit is configured to compute an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the base band unit is configured to determine to use the first user equipment as the virtual transmit-receive point based on the estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode.
Regarding claim 5, claim 4 of the copending Application No. 16/268,346 teaches wherein the base band unit is configured to: determine to use a third user equipment as a second virtual transmit-receive point; and signal to the third user equipment to operate as the second virtual transmit-receive point.
 	Regarding claim 6, claim 5 of the copending Application No. 16/268,346 teaches  method of downlink data transmission, the method comprising: transmitting, by a network system, downlink data for a first user equipment to the first user equipment while the first user equipment is operating in a traffic mode; determining, by the network system, to use the first user equipment as a virtual transmit-receive point of the network system for wirelessly communicating multiple-input multiple-output (MIMO) data with at least one second user equipment; signaling, by the network system, to the first user equipment to operate in a virtual transmit-receive point mode, wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain to generate a processed radio frequency signal in the virtual transmit-receive point mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode; and transmitting, by the network system, downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the virtual transmit-receive point mode, wherein the first user equipment operates in the virtual transmit-receive point mode at a different time than operating in the traffic mode.
 	Claim 5 of the copending application does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an 
Kim teaches a relay station (virtual transmit-receive point mode) is configured to process a radio frequency signal received by an antenna of the relay station entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and wherein the relay station is configured to wirelessly transmit the processed radio frequency signal in the virtual transmit-receive point mode  (¶ [0090], The downlink data may be transmitted from the central base station 300 to the relay base station 310 through the mm Wave band. ¶ [0091], The relay base station 310 may perform additional operations (e.g., demodulation, decoding, layer 2/3 function, coding, and modulation operations) on the general data, and then transmit the general data to the terminal 320. ¶ [0092], ¶ [0058], Communications between the central base station 300 and the relay base station 310 may be performed through a wireless fronthaul.  The wireless fronthaul may support the mmWave band.  Also, communications between the relay base station 310 and the terminal 320 may be performed in a frequency band other than the mmWave band. ¶ [0059], ¶ [0072]).
 	Thus, it would have been obvious to one of ordinary wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in a radio frequency domain by at least frequency translating the radio frequency signal to generate a processed radio frequency signal in the virtual transmit-receive point mode, and to wirelessly transmit the processed radio 
 	Regarding claim 7, claim 6 of copending Application No. 16/268,346 teaches computing an estimated network capacity with the first user equipment operating in the virtual transmit-receive point mode, wherein the determining to use the first user equipment as the virtual transmit-receive point is based on the computing.
 	Regarding claim 8, claim 8 of the copending Application No. 16/268,346 teaches wherein the determining to use the first user equipment as the virtual transmit-receive point is based on at least one of a battery power of the first user equipment or a channel condition associated with the first user equipment.
 	Regarding claim 9, claim 9 of the copending Application No. 16/268,346 teaches further comprising registering the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the virtual transmit-receive point, and wherein the determining to use the first user equipment as the virtual transmit-receive point comprises accessing information associated with the first user equipment from the data store.
 	Regarding claim 10, claim 10 of the copending Application No. 16/268,346 teaches further comprising verifying that the first user equipment comprises circuitry for functioning as the virtual transmit-receive point, wherein the determining is based on the verifying.
 	Regarding claim 11, claim 11 of the copending Application No. 16/268,346 further comprising: computing, by the network system, network efficiency with the first user equipment operating in the virtual transmit-receive point mode; detecting that the 
	Regarding claim 15, claim 15 of the copending Application No. 16/268,346 teaches  receiving, by the network system, first uplink data for the at least one second user equipment from the first user equipment operating in the transmit-receive point mode. 	
Response to Arguments
17.	Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot in view of new ground(s) of rejection.
18.	Applicant's arguments with respect to claims 3, 4, and 16 have been fully considered but they are not persuasive. 
19.	On pages of Arguments/Remarks, Applicant argues “… Moreover, Applicant respectfully submits that “wherein the uplink data for the at least one second user equipment is received by the network system at least partly front haul processed” as presently recited in Claim 16 is not capable of instant and unquestionable demonstration as being well-known. Instead, a network system typically performs front haul processing and a network system receiving uplink data at least partly front haul processed is not common for a network system. Because features of original Claim 21 are not capable of instant and unquestionable demonstration as being well-known, the reliance on Official Notice is improper. See M.P.E.P. § 2144.03 (“It would not be appropriate for the examiner to take official notice of facts without citing a prior art 
Examiner respectfully submits it is well-known in the art to receive at least partly front haul processed uplink data for the at least one second user equipment, as evidenced by ¶ [0011] of El Mghazli et al. (US 2019/0319765 A1, In MIMO (spatial multiplexing) implementations of LTE used to increase the overall capacity of a cell and the expected data rate, the rate of the information transported on the Fronthaul is huge and is accordingly prohibitive.  To address such constraint, it has been proposed to flexibly distribute the baseband functionality between the RRH and the pool of BBUs (Flexible Centralisation).  In such approach, a part of the BBU processing is maintained at the RRH pool to avoid sending such information on the fronthaul), ¶ [0005] of Chen et al. (US 2018/0042040 A1), ¶ [0003] of Yu et al. (US 2018/0176898 A1, where in some deployments the RRH may have partial though incomplete baseband processing capability.), ¶ [0063] of Krishnaswamy et al. (US 2020/0221473 A1).
Therefore, Bangolae in view of Nguyen render obvious the claims as set forth above.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477